Citation Nr: 0705183	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Ménière's disease.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a January 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
of service connection for PTSD.  In September 2005, the Board 
remanded the matter for due process considerations.

While the matter was in remand status, the veteran perfected 
an appeal with an August 2006 rating decision denying service 
connection for Ménière's disease.  


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied service 
connection for PTSD.

2.  Evidence received since the final January 1999 Board 
decision includes medical evidence, lay statements, and an 
opinion from a military records specialist; this evidence, 
which has not previously been considered, bears directly and 
substantially on the specific matters under consideration 
regarding the issue of service connection for PTSD.

3.  The veteran engaged in combat with the enemy during his 
tour of duty in Vietnam.  

4.  Medical evidence shows that the veteran currently has 
PTSD as a result of his reported in-service combat stressors.

5.  Ménière's disease was not clinically evident in service 
or for many years thereafter and the most probative evidence 
indicates the veteran does not currently have Ménière's 
disease.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).  

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

4.  Ménière's disease was not incurred during active service, 
may not be presumed to have been incurred during service, and 
is not causally related to any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a September 2003 letter issued prior to the 
rating decision on the claim, the RO notified the veteran for 
the reasons of the prior denial of service connection for 
PTSD, as well as the evidence necessary to establish service 
connection for PTSD.  This information was reiterated in an 
October 2005 letter.  In an April 2006 letter issued prior to 
the initial rating decision on the claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of service connection for 
Ménière's disease.  These letters also included an advisement 
as to what part of the evidence the veteran was to provide 
and what part VA would attempt to obtain for him and advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In March 2006, the 
RO provided the veteran with a letter intended to satisfy the 
additional requirements imposed by the Court in 
Dingess/Hartman.  

The evidence does not show, nor does the veteran contend, 
that there are any notification deficiencies which have 
resulted in prejudice to him.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his attorney has 
argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claims.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder or Ménière's 
disease.  At his May 1973 military discharge medical 
examination, clinical evaluation revealed that there were no 
psychiatric or neurologic abnormalities present.

The veteran's service personnel records show that he served 
in Vietnam from April 1971 to January 1972, performing duties 
as light vehicle driver.  His DD Form 214 reflects that he 
was a graduate of the Army's Pioneer School and that his 
military occupational specialty was munitions specialist.  
His listed campaigns included the Vietnam Counteroffensive 
Phase VII and the 15th Unnamed campaign.  The veteran's 
awards and decorations include a Vietnam Service Medal with 
three bronze service stars, a Republic of Vietnam Campaign 
Ribbon with device, and an Army Commendation Medal.  

In September 1973, following his separation from service, the 
veteran submitted an original application for VA compensation 
benefits, seeking service connection for a left knee 
disability.  His application is entirely negative for any 
mention of a psychiatric disorder or Ménière's disease, as is 
medical evidence obtained in support of that claim.  

In connection with his claim, the veteran was afforded a VA 
medical examination in November 1973, at which neurological 
and psychiatric examinations were normal.  In addition, the 
examiner indicated that the veteran's ear drums were normal 
and there was no hearing loss present.  

In August 1992, the veteran submitted a claim of service 
connection for PTSD.  His claim is silent for any mention of 
Ménière's disease.  

In support of his claim, the veteran submitted a lengthy 
statement outlining his claimed in-service stressors.  He 
stated that during his tour of duty in Vietnam, he served as 
a combat engineer with the 229th Engineering Battalion.  He 
indicated that on one occasion, their ammo dump was hit by 
enemy mortars and destroyed.  Generally, however, the veteran 
indicated that "the V.C. didn't bother us much directly, 
except for an occasional attempt to crawl through the wire at 
night and set off trip flares."  The veteran indicated that 
they wouldn't shoot the enemy on these occasions, fearing 
that their position would be pinpointed.  

The veteran further indicated that in the course of his 
duties, he was also involved in clearing out old minefields, 
and almost stepped on one at one point.  He stated that 
morale was very low, with rampant drug use and brawls among 
the American soldiers.  He claimed that on one occasion, a 
fight had to be broken up with tear gas and he had "to dive 
for cover to get out of the line of fire of a 50 caliber 
machine gun."  The veteran also claimed that he had 
witnessed a small boy trip a booby trap and saw children with 
arms and legs missing as a result of the war.  He indicated 
that when he returned home from Vietnam, people reacted as if 
they had seen a ghost.  He indicated that "I guess word had 
gotten back home somehow that I was on a chopper that had 
been shot down.  There had been one shot down and all 15 guys 
aboard were killed."

The veteran also submitted a statement from a friend who 
described the veteran as "happy go lucky" prior to Vietnam.  
When he returned from Vietnam, however, the friend indicated 
that the veteran was "like a Zombie."  Also submitted by 
the veteran was a statement from his former spouse who 
indicated that during their marriage, the veteran had 
difficulty holding a job, was apathetic, and had sleep 
difficulties.  

The veteran was afforded a VA psychiatric examination in 
October 1992, at which he reported various complaints, 
including mood swings, dizzy spells, difficulty 
concentrating, and sleep disturbances.  During the 
examination, he described exposure to a variety of stressors, 
such as being shot at, dismantling land mines, observing 
others stepping on land mines, prolonged high stress, and a 
lot of drug abuse.  The examiner noted that the veteran did 
not really take on any particular incident, but rather 
relates to a chronic situation of stress, frustration, low 
morale, and a constant sense of danger.  After examining the 
veteran, the examiner diagnosed PTSD, chronic.  

In August 1993, the veteran submitted a diary of incidents 
since being discharged from service.  These incidents 
included a head injury in a fight in 1975, being knocked 
unconscious in a car accident in 1976, and being hit by 
lightning in 1977.  The veteran indicated that he had ringing 
in the ears, light headedness, and dizziness, which he 
thought might be due to a combination of his head injuries, 
being hit by lightening, and stress from PTSD.  

In support of the veteran's claim, the RO obtained VA 
clinical records dated from October 1992 to September 1993, 
showing treatment for various complaints.  These records are 
negative for complaints or findings of Ménière's disease.  

At June 1993 and February 1994 VA general medical 
examinations, the veteran had numerous complaints, including 
dizziness.  He reported that he had been in a car accident in 
October 1976, in which he sustained a femur fracture and was 
knocked unconscious.  Neurologic examination was normal.  The 
diagnoses included history of depression and PTSD.  

Records from the Social Security Administration (SSA) show 
that the veteran was determined to be disabled due to various 
impairments, including PTSD, alcohol abuse, depression, and 
mixed personality disorder.

In June 1997, the United States Army and Joint Services 
Environmental Support Group (ESG), now U.S. Army and Joint 
Services Records Research Center (JSRRC), provided extracts 
from the veteran's unit corroborating the veteran's reports 
of an ammunition dump explosion in April 1971.  JSRRC also 
reported that extracts from unit records for the period 
ending in April 1971 reflected the use of hard drugs and its 
adverse impact on the veteran's unit.  JSRRC indicated that 
in order to research the veteran's other claimed stressors, 
he would have to provide more specific information for 
research regarding casualties and specific combat incidents, 
or racial incidents in Vietnam. 

At a VA psychiatric examination in August 1997, the veteran 
was described as a poor historian.  He answered questions 
stating that he was unable to recall anything major, or was 
otherwise simply unable to remember.  The only events which 
he described in Vietnam were the explosion of an ammunition 
dump, being shot at a few times, and having cleared mine 
fields.  He also recalled a lot of alcohol being used by 
himself and others in his unit.  Although he was told that a 
more detailed history was required, he felt unable to give 
this at the time of the interview.  It was reported that he 
had suffered from chronic pain since a motor vehicle accident 
in 1976 in which he broke a leg, and that he had had a 
nervous breakdown and a diagnosis of major depression 
following his 1988 divorce.  He had been receiving Social 
Security Disability benefits since 1994.  The examiner 
entered a diagnosis of PTSD, depressive disorder, and a 
personality disorder.

In November 1997, a second VA psychiatric examiner evaluated 
the veteran, noting that he had previously made diagnoses of 
PTSD on examination of the veteran in 1992 and 1993.  The 
examiner reported that there was some question about the PTSD 
diagnosis.  On review of medical records, the examiner 
commented that there appeared to be ongoing difficulties with 
establishing specific stressors which reasonably could be 
attributed to PTSD.  The examiner noted that in 1992, he did 
not feel particularly dismayed at the lack of specific 
identifiable stressors, but on reconsideration it was thought 
that there is a problem in that area.  Consequently, time was 
spent with the veteran attempting to "nail down" specific 
stressors.  The examiner did not find this particularly 
successful.  For example, the veteran did not display a whole 
lot of actual survivor guilt, and he had not had bad dreams 
for quite a while.  The examiner recited the criteria 
necessary for a diagnosis of PTSD and concluded that he was 
not able to "nail down" specific traumatic events.  The 
examination findings tended more toward being depressive in 
context.  There were diagnoses of dysthymic disorder, alcohol 
abuse in full remission by the veteran's account, and 
personality disorder of the avoidance and depressive type.  
The examiner reported that he could not really establish the 
existence of PTSD.  The diagnoses were dysthymic disorder, 
alcohol abuse in full remission, and personality disorder.

In April 1998, the August 1997 VA examiner reported that 
after reviewing the veteran's records he was unable to 
identify any of the veteran's stressors.  Therefore, the 
examiner agreed with the diagnoses of a dysthymic disorder, 
alcohol abuse in full remission by the veteran's account, and 
personality disorder of the avoidance and depressive type.

Based on the evidence set forth above, in a January 1999 
decision, the Board denied service connection for PTSD, 
finding that the veteran did not engage in combat during 
service and that the evidence did not establish a diagnosis 
of PTSD based on a corroborated in-service stressor.  

A review of the record indicates that the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), but the appeal was dismissed by 
the Court in September 1999 for lack of jurisdiction.  Thus, 
the Board's decision is final.  

In February 2000, the veteran requested reopening of his 
claim of service connection for PTSD.  In support of his 
claim, he submitted letters from three individuals, all of 
whom indicated that they remembered the veteran writing to 
them while stationed in Vietnam that his base had been 
attacked by the Viet Cong in August 1971.  The individuals 
stated that the veteran reported receiving small arms fire 
and indicated that he was in a defensive position and fired 
at the enemy.  The veteran described the incident as very 
frightening and honestly felt as if he would be killed.  

Also submitted by the veteran was a December 2003 private 
evaluation report.  The examiner noted that the examination 
was based solely on the veteran's self-reports as no outside 
information had been received.  The report noted that the 
veteran reported that he began experiencing PTSD symptoms in 
service.  After examining the veteran, the examiner diagnosed 
depressive disorder, PTSD, alcohol abuse, and personality 
disorder.  

VA clinical records, dated from August 1997 to June 2003 show 
treatment for various conditions and include diagnoses of 
PTSD.  In a June 2002 treatment note, however, the examiner 
noted that the veteran had previously mentioned trauma 
related to his experiences in Vietnam.  He noted that the 
veteran now indicated that his tour of duty did not really 
involve a lot of combat trauma and that he could not recall 
any specific incidents.  Rather, he indicated that his trauma 
in Vietnam was related to comrades dying related to heroin 
overdoses and related causes.  The examiner indicated that in 
view of this new historical data, it would be more 
appropriate to use a diagnosis of dysthymia rather than PTSD.  
These records are negative for complaints or findings of 
Ménière's disease.  

In an April 2004 memorandum, a military records specialist 
reviewed the veteran's claims folder.  He noted that the 
veteran's service records showed that he served with Company 
C, 299th Engineer Battalion (Combat) and that his military 
occupational specialty was combat engineer.  He noted that 
the veteran's records clearly confirmed that he was trained 
as a combat engineer role, rather than a construction role.  
Moreover, he noted that the veteran's unit history provided 
ample evidence that the unit was frequency engaged in direct 
combat to include perimeter defense, convoy operations, mine 
clearing and combat fortification construction.  The military 
records specialist concluded that because the veteran was 
assigned to Company C of the 299th Engineer Battalion 
(Combat), it was more likely than not that he did engage in 
combat with an armed enemy of the United States.  

In April 2005, the veteran submitted a claim of service 
connection for hearing loss and tinnitus, which he related to 
noise exposure in service.  He indicated that he worked as a 
combat engineer in Vietnam and his duties required the use of 
explosives in clearing minefields and bridge demolition.  He 
also indicated that his duties required firing weapons during 
perimeter defense.  

At a VA medical examination in May 2005, the veteran reported 
tinnitus since Vietnam.  He indicated that he currently had 
trouble hearing in groups and experienced occasional 
orthostatic dizziness.  The examiner noted that the veteran's 
claims folder was not available for review, but concluded 
that in light of the veteran's reports of in-service noise 
exposure, the most likely etiology of the veteran's current 
tinnitus and hearing loss was noise exposure during service.  

Based on this evidence, in an August 2005 and December 2005 
rating decisions, the RO granted service connection for 
hearing loss and tinnitus.  

VA clinical records, dated from March 2004 to October 2006 
show that the veteran participated in the substance abuse 
treatment program.  These records note that the veteran had 
PTSD secondary to combat experiences in Vietnam.  These 
records are negative for complaints or findings of Ménière's 
disease.  

In April 2006, the veteran submitted a claim of service 
connection for Ménière's disease, secondary to his service-
connected hearing loss and tinnitus.  In support of his 
claim, he submitted a March 2006 letter from a private 
physician who indicated that the veteran reported episodes of 
pressure sensations in his ears, which caused a worsening of 
his hearing loss and tinnitus, as well as a staggering effect 
and sense of nausea.  The diagnoses were tinnitus and hearing 
loss, consistent with noise exposure.  Also diagnosed was 
Ménière's syndrome, most likely right-sided.  The physician 
indicated that he felt that the veteran's Ménière's disease 
was most likely related to acoustic trauma during service. 

In response to the RO's request for additional information 
regarding the veteran's diagnosis of Ménière's disease, the 
private physician indicated in a July 2006 letter that the 
diagnosis of Ménière's syndrome was not based on objective 
tests other than audiograms.  He indicated that Ménière's 
syndrome could be difficult to diagnose by objective tests 
since vestibular testing for Ménière's syndrome was usually 
normal except when symptoms are present and because of the 
disabling nature of the symptoms, it was difficult for a 
patient to travel to a testing facility when the symptoms 
were present.  Therefore, he indicated that he did not have 
an objective test to confirm the veteran's diagnosis of 
Ménière's disease.  

The veteran underwent VA medical examination in June 2006.  
The examiner noted that the veteran's service medical records 
were negative for notations of any trauma and the veteran did 
not admit to any direct trauma during service, other than 
noise exposure.  The veteran reported many years of 
dizziness, which became worse with stress.  He indicated that 
he sometimes experienced a true spinning sensation, but 
mostly just felt light-headed.  After examining the veteran 
and reviewing the claims folder, the examiner indicated that 
the veteran had a long history of tinnitus and hearing loss, 
as well as symptoms consistent with vertigo and unspecified 
dizziness.  He indicated that it was difficult to entertain a 
diagnosis of Ménière's disease without objective vestibular 
testing.  Therefore, he ordered such testing and indicted 
that he would render an opinion after reviewing the result of 
the study.

In July 2006, the veteran underwent clinical vestibular-
balance evaluation.  The results showed no caloric weakness 
and no evidence of Benign Paroxysmal Positional Vertigo 
(BPPV).  There was mild direction changing ageotrophic 
nystagmus recorded in 4 of 7 head positions which might 
provide evidence of vestibular dysfunction, but this finding 
was non localizing.  Ocular tests were within normal limits.  
Subjective dizziness at 20 seconds on hyperventilation 
testing suggested a component of anxiety.

In a July 2006 addendum, the VA examiner noted that the 
diagnostic revealed no objective evidence of peripheral 
vestibular disorder, any caloric weakness, or evidence of 
BPPV.  The examiner noted that Ménière's disease was a 
syndrome of true vertigo, fluctuating progressive hearing 
loss, usually with roaring tinnitus and aural fullness.  He 
indicated that although not every case presented with the 
classic constellation of symptoms, the veteran did not give a 
clear history of true rotational vertigo, bringing a 
diagnosis of Ménière's disease into question.  He noted that 
the diagnostic testing further supported the case of the 
veteran's symptoms being lightheadedness or dizziness from 
other causes.  He indicated that he doubted a diagnosis of 
Ménière's disease in the veteran and found that it was less 
likely than not that the symptoms described by the veteran 
were at all related to his hearing loss and tinnitus.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain enumerated diseases, including 
an organic disease of the nervous system, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

In addition to the criteria set forth above, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service  
stressor occurred.  38 C.F.R. § 3.304(f) (2006); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App.  
128, 147 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the  
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

Analysis

PTSD

As set forth above, the veteran's claim of service connection 
for PTSD was previously denied in a final January 1999 Board 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

As it applies in this case, "new and material evidence" 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The United States Court of Appeals for the Federal Circuit 
has emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the prior final Board 
decision in January 1999.  This evidence includes VA and 
private clinical records containing diagnoses of PTSD 
secondary to combat experiences in Vietnam, as well as lay 
statements corroborating the veteran's in-service stressors, 
and an opinion from a military records specialist to the 
effect hat the veteran served in combat in Vietnam.  

As noted, the veteran's claim of service connection for PTSD 
was previously denied on the basis that the veteran did not 
engage in combat during service and that the evidence did not 
establish a diagnosis of PTSD based on a corroborated in-
service stressor.  The record now contains corroborative 
evidence of an in-service stressor, an opinion from a 
military records specialist to the effect that the veteran 
served in combat, as well as medical evidence indicating that 
the veteran has PTSD as a result of his in-service stressors.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, given the applicable criteria in this 
case, the Board finds that this evidence is material.  In 
view of the foregoing, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for PTSD.  38 C.F.R. § 
3.156(a) (2006).  

Turning to the merits of the veteran's claim of service-
connection for PTSD, the Board notes that when PTSD is 
claimed as a result of combat stressors, it must first be 
determined whether the veteran was engaged in combat and, if 
so, whether the claimed stressors are related to combat.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  After carefully reviewing all pertinent evidence 
in this case, the Board finds that the record supports the 
conclusion that the veteran "engaged in combat with the 
enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  In 
that regard, the Board notes that the veteran had a combat-
related military occupational specialty and his service 
records show that he served with a unit which was frequency 
engaged in direct combat to include perimeter defense, convoy 
operations, mine clearing and combat fortification 
construction.  Finally, his unit history corroborates the 
veteran's recollection of the ammo dump attack.  Based on 
these factors, as well as his credible statements regarding 
his Vietnam experiences, the Board finds that the veteran 
engaged in combat with the enemy during his tour of duty in 
Vietnam.  In light of this finding, the veteran's statements 
regarding his combat stressors are accepted as conclusive as 
to their actual occurrence.  Zarycki, 6 Vet. App. at 98.

Although in-service stressors have been established, service 
connection for PTSD also requires medical evidence of a 
diagnosis of PTSD linked to those in-service stressors.  38 
C.F.R. §§ 3.304(f), 4.125(a) (2005).  In this case, 
conflicting medical opinions are of record regarding whether 
the veteran has PTSD as a result of his in-service combat 
stressors.

For example, VA examiners concluded in November 1997 and 
April 1998 that a diagnosis of PTSD was not appropriate.  
This conclusion was based in part on the fact that the 
examiners were unable to identify any of the veteran's 
stressors.  

More recently, however, a private examiner concluded in 
December 2003 that the veteran had PTSD due to his in-service 
experiences.  Subsequent VA clinical records also note 
diagnoses of PTSD, secondary to combat experiences in 
Vietnam.  

In reviewing the evidence in its entirety, the Board finds 
that there is at least an approximate balance of positive and 
negative evidence regarding the merits of the claim.  As 
noted, under 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Thus, the Board finds that the evidence of record is 
sufficient to award service connection for PTSD.

In summary, in light of the finding that the veteran served 
in combat in Vietnam, as well as the medical evidence showing 
that he currently has PTSD as a result of his in-service 
stressors, the Board finds that service connection for PTSD 
is warranted.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.304 (2006).

Ménière's disease

In order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In addition, to medical evidence establishing 
the presence of a current disability, the record must also 
contain medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
as well as medical evidence of a nexus between the current 
disability and either an in-service disease or injury or a 
service-connected disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the evidence is contradictory as to whether the 
veteran currently has Ménière's disease.  In that regard, the 
veteran has submitted a March 2006 letter from a private 
physician diagnosing Ménière's disease.  In a July 2006 
letter, the physician explained the basis for his diagnosis, 
and acknowledged that it was not based on objective 
vestibular tests.  

On the other hand, the record contains a July 2006 VA medical 
opinion to the effect that the veteran does not have 
Ménière's disease.  Unlike the opinion described above, this 
opinion was based on objective Videonystagmography (VNG) 
which revealed no objective evidence of any peripheral 
vestibular disorder or BPPV.  In addition, the VA physician 
had the benefit of a review of the veteran's claims folder 
and his VA treatment records  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both physicians 
who provided opinions in this case are clearly competent to 
render a medical opinion as to the presence and etiology of 
Ménière's disease.  However, because the VA physician based 
his conclusions on a review of the veteran's claims folder, 
as well as objective diagnostic testing, the Board assigns it 
more probative value.

Therefore, absent any other objective medical evidence 
showing a diagnosis of Ménière's disease, the Board find that 
the preponderance of the evidence shows that he does not 
current have such condition.  

In any case, as delineated above, the veteran's service 
medical records are negative for findings of Ménière's 
disease.  Likewise, the post-service medical records are 
negative for notations of Ménière's disease for many years 
after separation from service.  In fact, the first diagnosis 
of Ménière's disease is not until March 2006, approximately 
thirty-three years after the veteran's separation from 
service.  Although the veteran reports longstanding symptoms 
such as dizziness, as described above, the most probative 
medical opinion indicates that such symptoms are not due to 
the veteran's acoustic trauma-related service-connected 
disabilities.  

For these reasons described above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for Ménière's disease.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for Ménière's disease is 
denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


